          Case 1:20-cv-01732-RC Document 18 Filed 09/08/20 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 LEGAL EAGLE, LLC,

                  Plaintiff,
 v.
                                                         Civil Action No. 1:20-cv-01732 (RC)
 NATIONAL SECURITY COUNCIL
 RECORDS ACCESS AND                                   DEFENDANTS’ REPLY IN SUPPORT
 INFORMATION MANAGEMENT                                OF THEIR PARTIAL MOTION TO
 DIRECTORATE, et. al.,                                           DISMISS

                  Defendants.


                                        INTRODUCTION

       The National Security Council (NSC) is not an agency subject to FOIA under binding

circuit precedent. See Armstrong v. Exec. Office of the President, 90 F.3d 553, 560-61 (D.C. Cir.

1996); see also Main Street Legal Svcs., Inc. v. NSC, 811 F.3d 542 (2d Cir. 2016). In this suit,

however, rather than naming the NSC as a defendant—a defendant that would be undisputedly

entitled to dismissal—Plaintiff attempts to name a single office within NSC, the Records Access

and Information Management Directorate (NSC-RAISMD), which Plaintiff counterintuitively

argues is an agency unto itself. See Am. Compl. ¶¶ 4, 19, 47, 57. As described in Defendants’

opening motion, ECF No. 7 (“Defs.’ PMTD”), this flawed theory warrants dismissing NSC-

RAISMD from the case, for two primary reasons: first, Armstrong’s determination that NSC is

not an agency controls the outcome of the case, since NSC-RAISMD is an office within NSC.

See Defs.’ PMTD at 6-9. Second, even if this Court were to consider NSC-RAISMD on its own

(which it should not), Plaintiff has not pleaded facts plausibly suggesting that it is substantially

independent from the rest of NSC. See id. at 10-12.

       Plaintiff’s opposition to Defendants’ Partial Motion to Dismiss, ECF No. 14 (“Pl.’s


                                                  1
            Case 1:20-cv-01732-RC Document 18 Filed 09/08/20 Page 2 of 14




Opp.”) further expounds upon its unusual and thoroughly incorrect theory of FOIA. First,

Plaintiff’s argument that this Court must undertake a renewed analysis of NSC-RAISMD’s status

under FOIA is misplaced, because Armstrong’s holding that NSC is not an agency under FOIA

controls this case. See Armstrong v. Exec. Ofc. of the President, 90 F.3d 553 (D.C. Cir. 1996);

see Main Street Legal Svcs., Inc. v. NSC, 811 F.3d 542 (2d Cir. 2016). Second, even if this

Court did entertain an analysis of NSC-RAISMD, the Amended Complaint still fails to state a

claim. Prepublication review, which is the only activity of NSC-RAISMD that Plaintiff alleges

renders it an agency, is one aspect of one office within NSC, and, as such, is conducted as part of

NSC’s sole role to advise and assist the President. NSC-RAISMD having “primary

responsibility” for the single activity of prepublication review, as Plaintiff alleges, Am. Compl.

¶ 4, hardly renders it an agency under FOIA with substantial authority independent of the NSC.

       Finally, Plaintiff’s request for discovery is entirely unwarranted given these facial

deficiencies, and is also highly disproportionate to the needs of this case. The Partial Motion to

Dismiss can, and should, be granted based on the operative complaint alone.

                                           ARGUMENT

       I.       Armstrong’s Holding that the NSC is Not a FOIA Agency Controls this Case.

       It is undisputed that the NSC is not subject to FOIA. Am. Compl. ¶ 47. Plaintiff seeks to

circumvent this dispositive determination by characterizing it as an “irrelevant fact.” See Pls.’

Opp. at 2 n.2. But Armstrong is far from irrelevant; it is circuit case law that requires the

dismissal of purported defendant NSC-RAISMD from this case.

       To begin, courts have frequently recognized that parent-entity agencies are the properly

named defendants under FOIA, not the sub-units within them. See e.g., Vasquez v. U.S. Dep’t of

Justice, 764 F. Supp. 2d 117, 119 (D.D.C. 2011) (“Defendants argue that [DOJ components] the



                                                  2
          Case 1:20-cv-01732-RC Document 18 Filed 09/08/20 Page 3 of 14




NCIC, the FBI and the OIP are not proper parties to this action. Technically, they are correct.

The FOIA provides a cause of action only against federal agencies.”); Holt v. U.S. Dep’t of

Justice, 734 F. Supp. 2d 28, 33 n.1 (D.D.C. 2011) (DOJ, not its component the FBI, was the

proper defendant); Kidder v. F.B.I., 517 F.Supp.2d 17, 20 n.1 (D.D.C. 2007) (same). Where

parties have incorrectly named sub-units instead of parent entities, courts in this district typically

operate as if the parent entity were named instead. See e.g., Benavides v. Bureau of Prisons, 774

F. Supp. 2d 141, 143 n.1 (D.D.C. 2011) (considering DOJ, not the Bureau of Prisons, as the

properly named defendant); Brooks v. Bureau of Prisons, No. CIV.A. 04-0055, 2005 WL

623229, at *2 (D.D.C. Mar. 17, 2005) (same). Thus, naming NSC-RAISMD here as a Defendant

is properly considered an attempt to sue NSC. Plaintiff provides no response to this argument

from Defendants’ opening memorandum, see Defs.’ PMTD at 8 n.4, and therefore it may be

deemed conceded. See Reyes v. EPA, 991 F. Supp. 2d 20, 24 n.2 (D.D.C. 2014) (where a

Plaintiff fails to respond to arguments on opposition, it concedes them).

       Further, Plaintiff’s theory boils down to a single flawed contention: that even where a

circuit court has conclusively determined that an entity, as a whole, functions to advise and assist

the President and is therefore not subject to FOIA, district courts must nonetheless embark anew

on a “searching ‘sole function’ examination” every time a plaintiff alleges otherwise with respect

to one activity conducted by one sub-part of that otherwise exempt entity. See Pl.’s Opp. at 4.

This theory is plainly wrong. Two circuit courts, having conducted that searching analysis, have

already determined that the NSC’s sole function is to advise and assist the President, staff

included. Armstrong, 90 F.3d at 553; Main Street, 811 F.3d at 542. The misbegotten conclusion

that these cases only determined the FOIA status of NSC, not its sub-units, strips the word “sole”

out of “sole function”—that is, a sub-unit of an entity whose sole function is to advise and assist



                                                  3
          Case 1:20-cv-01732-RC Document 18 Filed 09/08/20 Page 4 of 14




the President cannot, by definition, be substantially independent from the President. To pose a

metaphor, where a thorough (and controlling) analysis has determined that an airplane’s sole

function is flying, one could not credibly argue that the rear landing gear is substantially

independent of that function. But that is what Plaintiff in effect argues here.

       Plaintiff also claims, incorrectly, that “neither [Armstrong nor Main Street] mentioned . . .

prepublication review.” Pl.’s Opp. at 5 n.4. But as noted in Defendants’ opening brief, Defs.’

PMTD at 6-7, Armstrong specifically recognized that NSC’s protection of its national security

information did not render it substantially independent from the President. See 90 F.3d at 562.

While the Court did not call out NSC-RAISMD by name, it found that NSC’s protection of

national security information, including “the internal management of the information that the

NSC generates in advising the President” and “declassification reviews,” was not “the indicium

of an entity with substantial independence from the President.” Id.

        As for Main Street, although it does not discuss prepublication review or NSC-

RAISMD, it does include a careful analysis of the role of the NSC staff in general:

       As we have already explained, the Council's functions are solely advisory; it is
       granted no authority independent of the President. Thus, it can hardly confer on its
       staff more authority than it has itself. Any duties the NSC assigns to its staff “in
       connection with the performance of its functions,” therefore, must also be deemed
       only to advise, or to assist in advising or assisting. In this respect, we emphasize
       that the relevant Soucie inquiry is not whether an entity enjoys a measure of
       discretion, or independence, in how it provides advice or assistance. That is true to
       some degree of most advisers and assistants.

Main Street, 811 F.3d at 554 (emphasis added). This discussion belies Plaintiff’s conclusion that

“actions of an office [within NSC] are only quintessentially advisory to the extent that they

constitute policy recommendations for approval by the president, his National Security Advisor,

or the statutory Council,” and that NSC-RAISMD’s prepublication review role must therefore be

considered as separate. Pl.’s Opp. at 6. To the contrary, it is fully settled that support staff are


                                                  4
            Case 1:20-cv-01732-RC Document 18 Filed 09/08/20 Page 5 of 14




not considered separate agencies under FOIA simply because they assist, or assist in advising.

Citizens for Responsibility & Ethics in Washington v. Office of Admin. (“CREW v. OA”), 559 F.

Supp. 2d 9, 29 (D.D.C. 2008), aff’d, 566 F.3d 219 (D.C. Cir. 2009) (holding that the EOP’s

Office of Administration is not a FOIA agency). Plaintiff’s argument fully ignores half of the

analysis—NSC’s sole role, according to Armstrong, is to “advise and assist” the President. See

Armstrong, 90 F.3d at 565 (emphasis added). Staff who “assist in advising or assisting” are no

more agencies than the parent entity. Main Street, 811 F.3d at 554; see also Armstrong, 90 F.3d

at 565.

          Plaintiff’s discussion of Ryan is similarly misguided. Plaintiff notes that that the D.C.

Circuit in that case determined that “agency status depended on the characteristic of the agency,

not the characteristics of any particular record.” Pl.’s Opp. at 8 (emphasis in original). This is

true. But Plaintiff somehow concludes that this supports its position, when it does not. Ryan

concluded that, despite the character of the records at issue—the Attorney General’s

recommendations of judicial nominees to the President—the documents were “in the control of

the Attorney General and the Department of Justice,” and therefore agency records, even though

they were “for the ultimate benefit of the President.” See Ryan v. Dep’t of Justice, 617 F.2d 781,

786 (1980). NSC-RAISMD records are “in the control” of the NSC, just as the Attorney

General’s documents in Ryan were in the control of the DOJ. “[A] particular unit is either an

agency or it is not.” Id. at 788. Since NSC is not, its records are not subject to FOIA.

          Plaintiff also puzzlingly concludes that Defendants’ reading of Ryan would render

Whitaker v. Dep’t of Commerce wrongly decided. But the entity at issue in that case, the First

Responder Network Authority (“FirstNet”) within the Department of Commerce, was explicitly

excluded from FOIA by statute. See Whitaker v. Dep’t of Commerce, No. 18-2819, 2020 WL



                                                    5
          Case 1:20-cv-01732-RC Document 18 Filed 09/08/20 Page 6 of 14




4723017 at *2 (2d. Cir. Aug. 14, 2020) (citing 47 U.S.C. § 1426(d)(2) (“the First Responder

Network Authority shall be exempt from the requirements of . . . chapter 5 of title 5”)). Of

course, Congress may exclude particular parts of agencies from FOIA if it wishes. Thus, both

Ryan and Whitaker support Defendants’ argument: NSC-RAISMD documents, as documents in

the possession and control of the NSC, are exempt from FOIA since the NSC, like FirstNet, is a

non-FOIA entity.

       More fundamentally, Plaintiff’s theory is simply illogical, because it would allow a

Plaintiff to seek to access documents for which it has no right under FOIA simply by naming as

defendant a sub-unit that may have copies of those documents. Plaintiff gives this argument the

back of the hand, stating that “to the extent that RAISMD is arguing that this would allow

requesters to obtain presidential records of which an office subject to FOIA happens to possess

copies . . . that is already true throughout the Executive Branch.” Pl.’s Opp. at 6 (citing to a 1993

DOJ memorandum). But this this is not always true—the very guidance document to which

Plaintiff cites specifically notes that records possessed by FOIA agencies will nonetheless not be

considered “agency records” where a non-FOIA entity “retains control” over those documents.

See DOJ, FOIA Update, Vol. XIV, No. 3 (1993) (citing Goland v. CIA, 607 F.2d 339, 348 (D.C.

Cir. 1978), which held that a Congressional document possessed by CIA was not an “agency

record”); see also Ryan, 617 F.2d at 785 (noting that “a simple possession standard” would

“create a severe problem”). In any event, presidential records could theoretically only be

obtained when the agency that received the documents is subject to FOIA; the same information

cannot be sought directly from the entity not subject to FOIA, such as NSC.

       Plaintiff’s theory of FOIA seeks to re-litigate a settled question. Notwithstanding the




                                                 6
          Case 1:20-cv-01732-RC Document 18 Filed 09/08/20 Page 7 of 14




confusion that Plaintiff seeks to create, 1 the issue and its resolution is clear: it is undisputed that

the NSC is not subject to FOIA. The NSC, as the proper defendant in this matter, should be

dismissed from this case as a result.

        II.     Legal Eagle Has Not Plausibly Alleged that NSC-RAISMD is an Agency
                Unto Itself.

        Plaintiff has not plausibly alleged anything more than a formulaic recitation of the legal

standard for determining whether an entity is an agency subject to FOIA, and a bare allegation

that NSC-RAISMD “bears primary responsibility” for prepublication review. See Am. Compl.

¶ 4. As described in Defendants’ opening motion, prepublication review is a method that seeks

to ensure the protection of classified information owned by the Federal Government. Defs’

PMTD at 10. It is a contractual mechanism that requires, as part of providing classified

information to individuals for their official duties, for those individuals to submit works that may

contain classified information for review such that classified information is not disclosed without

authorization. See id. at 10-11. It is these agreements, not any substantial independent authority

of staff who conduct prepublication review, that provides the authority for that review. Id.

(quoting text of non-disclosure agreement providing for prepublication review). That fact alone

should suffice to dispel the notion that staff that conduct prepublication review somehow

exercise authority substantially independent of the parent entity of which they are part, or that

prepublication review binds the general public. Accordingly, NSC-RAISMD’s role in


1
  For example, Plaintiff imagines a hypothetical scenario in which the President improperly
insulated from FOIA “a new office within the NSC” whose sole role is to send criminal referrals
to the Attorney General “without any input from NSC or the President.” See Pl.’s Opp. at 8-9.
Even if it were possible, paradoxically, for an office within NSC to act “without input from
NSC,” the Amended Complaint here pleads no allegations of this sort. But more to the point, if
the President or Congress modified NSC’s mandate by adding one or more new offices with
significantly independent functions, that could conceivably change the status of NSC as a whole
under FOIA. But Armstrong already considered, and rejected, the contention that NSC’s
protection of national security information renders it an agency.
                                                   7
          Case 1:20-cv-01732-RC Document 18 Filed 09/08/20 Page 8 of 14




prepublication review is simply one aspect of the NSC staff’s “quintessentially advisory” role

advising and assisting the President. See Armstrong, 90 F.3d at 561; Defs.’ PMTD at 12.

Nothing about the prepublication review role changes the outcome of Armstrong. Thus, NSC-

RAISMD’s role in prepublication review does not suffice to render it an agency, even if this

Court elected to analyze that office on its own.

       In arguing that its pleading is sufficient, Plaintiff takes issue with Defendants’ reliance on

the Meyer test, and suggest that after CREW II, the proper inquiry is simply whether NSC-

RAISMD “wields substantial authority independently of the President.” See Pl.’s Mot. at 9-10

(citing Citizens for Resp. & Ethics in Wash. v. Ofc. of Admin. (“CREW II”), 566 F.3d 219 (D.C.

Cir. 2009)). Whether CREW II definitively changed the test is far from clear, see e.g., Main

Street, 811 F.3d at 548 n.9 (declining to decide whether CREW II modified the Soucie analysis),

but it certainly did not purport to overrule Meyer or Armstrong. See CREW II, 566 F.3d at 222-

223. Regardless, even accepting Plaintiff’s formulation of the test, it has not plausibly alleged

that NSC-RAISMD “wields substantial authority independently of the President,” because, as

discussed, NSC’s sole role is to advise and assist the President, and NSC-RAISMD is part of,

and acts in furtherance of, that mission. See Defs.’ PMTD at 10-12.

       Taking CREW II at face value, no allegation here reflects any of the functions described

in that case as indicative of a FOIA agency. See CREW II, 566 F.3d at 222-23 (discussing

factors that render an entity subject to FOIA). Instead, Plaintiff relies almost exclusively on a

sentence from the United States’ Bolton complaint that NSC-RAISMD “bears primary

responsibility” for prepublication review. See Pl.’s Opp. at 10. But prepublication review is not

a function substantially independent from NSC’s sole role advising and assisting the President,

see Armstrong, 90 F.3d at 562, so having “primary responsibility” is beside the point. Every



                                                   8
          Case 1:20-cv-01732-RC Document 18 Filed 09/08/20 Page 9 of 14




useful part of a whole “bears primary responsibility” for something, but that does not render that

part substantially independent—the rear landing gear on an airplane “bears primary

responsibility” for stabilizing the rear of the aircraft upon landing, but that does not render the

rear landing gear independent of the aircraft itself. Plaintiff’s semantic gymnastics over the

words “primary responsibility” are irrelevant.

       The key question, instead, should be whether prepublication review itself is an activity

substantially independent from NSC’s Presidential advise-and-assist function. It is not, for the

ample reasons set forth in Defendants’ opening filing. See Defs.’ PMSJ at 10-11. To the

contrary, given the sensitivity of the information NSC deals with on a regular basis, the NSC-

RAISMD’s prepublication review role is part of NSC’s advise-and-assist function. See id.

Plaintiff describes NSC-RAISMD as “issu[ing] decisions on its own authority” to “prohibit[]

private individuals,” including “former NSC employees and contractors . . . even if they are no

longer affiliated with the Government,” from publishing written works. Pl.’s Opp. at 10, 10-11

n.6 (emphasis in original). But these are all allegations outside of the Amended Complaint.

NSC-RAISMD, again, per the Amended Complaint, is alleged only to have “primary

responsibility” for prepublication review, and this sole allegation is insufficient to satisfy the

legal requirement that NSC-RAISMD exercise substantially independent authority from the

NSC.

        Similarly, Plaintiff argues in sweeping fashion that since prepublication review is

“common to virtually every intelligence agency,” somehow NSC-RAISMD “cannot have the

sole function of advising the President.” Pl.’s Opp at 11. Once again, Plaintiff conspicuously

leaves out the word “assist” from the Soucie test. See Main Street, 811 F.3d at 554 (staff who

“assist in advising or assisting” do not exercise substantial independent authority). But more



                                                  9
         Case 1:20-cv-01732-RC Document 18 Filed 09/08/20 Page 10 of 14




importantly, Plaintiff’s argument would appear to require that every prepublication review office

across the government be considered separate from the agencies in which they are housed.

Surely, a valid FOIA request to CIA—an agency under FOIA—for information about

prepublication review would require the agency to search within its prepublication office, since

records about prepublication review are reasonably likely to be found within that office. But

Plaintiff’s argument appears to require the contrary—that CIA’s prepublication review office is

independent and not in support of the CIA’s overall function.

       At bottom, Plaintiff’s Amended Complaint pleads nothing more than the naked assertion

that prepublication review renders NSC-RAISMD substantially independent of NSC. Its

singular allegation that NSC-RAISMD “bears primary responsibility” for prepublication review

does not suffice. See Am. Compl. ¶ 4, 19, 47, 57, 138. Bearing primary responsibility for a

single activity within a sub-unit within an entity whose sole role is to advise and assist the

President does not imbue the sub-unit with substantial independent authority separate from its

parent entity. The Amended Complaint consequently does not state a claim.

       III.    No Discovery is Warranted, Because Plaintiff’s Pleadings are Deficient on
               their Face.

       Plaintiff, citing to a no-longer-operative version of Federal Rule of Civil Procedure

26(b)(1), as explained further below, suggests that the Court should order “limited discovery” to

see if Plaintiff can find further facts to support its claims. See Pl.’s Opp. at 13. Any discovery

would be inappropriate, however, because Plaintiff’s pleadings are facially deficient. This

renders discovery both disproportionate to the needs of the case and irrelevant to any claims or

defenses.

       Prior to 2015, Federal Rule 26 permitted discovery “[f]or good cause” so long as it relates

to “any matter relevant to the subject matter involved in the action.” See Fed. R. Civ. P. 26(b)(1)


                                                 10
         Case 1:20-cv-01732-RC Document 18 Filed 09/08/20 Page 11 of 14




(2000); see also Pl.’s Opp. at 13. In 2015, however, those portions of Rule 26 were removed and

the Rule was narrowed to allow discovery only of any “nonprivileged matter that is relevant to

any party’s claim or defense and proportional to the needs of the case[.]” Fed. R. Civ. P.

26(b)(1) (2015) (emphasis added). These and other changes were made to “guard against

redundant or disproportionate discovery.” See 2015 Advisory Committee Notes. A district

court’s discretion to order discovery, “although broad, is clearly cabined by Rule 26(b)(1)’s

general requirements.” In re Clinton, No. 20-5056, 2020 WL 4745104, at *5 (D.C. Cir. Aug. 14,

2020). Moreover, discovery is generally inappropriate in FOIA cases. See, e.g., Justice v. IRS,

798 F. Supp. 2d 43, 47 (D.D.C. 2011) (“In FOIA actions, however, discovery is disfavored.”),

aff’d, 485 F. App’x 439 (D.C. Cir. 2012).

       To the extent Plaintiff’s discovery requests can be considered a search for jurisdictional

facts, “a request for jurisdictional discovery cannot be based on mere conjecture or speculation,”

FC Inv. Grp. LC v. IFX Markets, Ltd., 529 F.3d 1087, 1094 (D.C. Cir. 2008) (citing Bastin v.

Fed. Nat’l Mortg. Ass’n, 104 F.3d 1392, 1396 (D.C. Cir. 1997)), and “[a] plaintiff may not use

jurisdictional discovery to ‘conduct a fishing expedition in the hopes of discovering some basis

of jurisdiction,’” Nuevos Destinos, LLC v. Peck, No. 15-cv-1846, 2019 WL 78780, at *13

(D.D.C. Jan. 2, 2019) (quoting In re Papst Licensing GmbH & Co. KG Litig., 590 F. Supp. 2d

94, 101 (D.D.C. 2008)). Further, “a plaintiff must offer a detailed showing of what jurisdictional

discovery they seek and how such discovery will establish jurisdiction.’” Orellana v. CropLife

Int’l, 740 F. Supp. 2d 33, 40 (D.D.C. 2010).

       Moreover, discovery directed to the President or his advisers in civil litigation raises

separation of powers concerns and should be strictly circumscribed, particularly where no valid

claim is stated. See Cheney v. U.S. Dist. Court for the Dist. of Columbia, 542 U.S. 367, 385



                                                11
         Case 1:20-cv-01732-RC Document 18 Filed 09/08/20 Page 12 of 14




(2004) (“special considerations control when the Executive Branch’s interests in maintaining the

autonomy of its office and safeguarding the confidentiality of its communications are

implicated.”). The Supreme Court “has held, on more than one occasion, that ‘the high[est]

respect that is owed to the office of the Chief Executive … is a matter that should inform the

conduct of the entire proceeding, including the timing and scope of discovery . . . .’” Id. (quoting

Clinton v. Jones, 520 U.S. 681, 707 (1997)).

       Because Plaintiff’s Amended Complaint does not state a valid claim in the first place, no

discovery can be “relevant to any party’s claim or defense.” See Fed. R. Civ. P. 26(b)(1). That

NSC-RAISMD engages in prepublication review is the only purported factual basis for

Plaintiffs’ claims against NSC-RAISMD, see supra Part II, and the legal reality is that

prepublication review is not a function substantially independent of the rest of NSC. Plaintiff

may not cure deficiencies in its Amended Complaint through discovery. Furthermore, Plaintiff’s

discovery request poses precisely the kind of speculative fishing expedition that courts have

found to be inappropriate.

       For similar reasons, discovery would be highly disproportionate to the needs of this case.

See Fed. R. Civ. P. 26(b)(1). Indeed, although Plaintiff claims to seek “limited discovery,” it

appears to interpret “limited” quite liberally. Plaintiff contends that discovery could be

accomplished “in part through the use of interrogatories, documents requests, and requests for

admission[],” but that it would also need in-person questioning, including perhaps through

“deposition testimony of senior NSC officials,” or the opportunity “to question an RAISMD

official under oath in the Court’s presence.” Pl.’s Opp. at 14. The proposed topics of such

discovery appear to be equally broad: Plaintiff seeks discovery as to “information about

RAISMD’s relevant authorities and practices vis-à-vis the NSC and the President, the rules



                                                 12
         Case 1:20-cv-01732-RC Document 18 Filed 09/08/20 Page 13 of 14




governing its activities, the commonality (or lack thereof) of its decisions being subjected to

additional review,” and unspecified “related issues.” See id. This request is plainly

disproportionate to a case where no valid claim is stated, particularly given the disfavored nature

of discovery in FOIA cases and the attempt to obtain discovery from an entity within the

Executive Office of the President that solely advises and assists the President. The Court should

fully reject Plaintiff’s request for discovery.

                                           CONCLUSION

        For the foregoing reasons, and for the reasons included in Defendants’ opening motion,

all claims against NSC-RAISMD should be dismissed.


 DATED: September 8, 2020                         Respectfully submitted,

                                                  JEFFREY BOSSERT CLARK
                                                  Acting Assistant Attorney General

                                                  ELIZABETH J. SHAPIRO
                                                  Deputy Director, Federal Programs Branch

                                                  /s/ Christopher R. Healy

                                                  CHRISTOPHER R. HEALY
                                                  Trial Attorney
                                                  U.S. Department of Justice
                                                  Civil Division, Federal Programs
                                                  Branch 1100 L St, N.W.
                                                  Washington, D.C. 20530
                                                  Telephone: (202) 514-8095
                                                  Facsimile: (202) 616-8470
                                                  E-mail: Christopher.Healy@usdoj.gov
                                                  Counsel for Defendants

                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 8, 2020, a copy of the foregoing was filed electronically

via the Court’s ECF system, which effects service upon counsel of record.


                                                   13
Case 1:20-cv-01732-RC Document 18 Filed 09/08/20 Page 14 of 14




                            /s/ Christopher R. Healy

                            Christopher R. Healy
                            Trial Attorney, U.S. Department of Justice




                              14
